         Case 2:20-cv-01338-AB Document 63 Filed 01/15/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LAW OFFICES OF BRUCE J.                    :
 CHASAN, LLC, et al.,                       :
           Plaintiffs,                      :        CIVIL ACTION
                                            :        No. 2:20-cv-01338-AB
            v.                              :
 PIERCE BAINBRIDGE BECK                     :
 PRICE & HECHT, LLP, et al.,                :
            Defendants.                     :


                                        ORDER

      AND NOW, this 15th day of January, 2021, it is ORDERED that Defendants’ Motions

to Dismiss (ECF No. 25 and ECF No. 26) are GRANTED. The Request for Judicial Notice

(ECF No. 56) is DENIED as moot.



                                        __s/ANITA B. BRODY, J._____
                                        ANITA B. BRODY, J.
